DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on March 15, 2021 have been entered. 
Claims 1, 19, and 20 have been amended. 
Claim 16 has been canceled. 

Response to Arguments
Applicant’s arguments filed on March 15, 2021 have been considered but are moot because of the new grounds of the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-9, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (Pub. No. US 2015/0229521), hereinafter Mayer; in view of Fallows (Patent No. US 9,462,089); and in view of Tennie et al. (Pub. No. US 2016/0165004), hereinafter Tennie.

Claim 1. 	Mayer discloses a system comprising: 
a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (Parag. [0005]) comprising:   
		receiving, from a client computing device (Fig. 1; “102”) over a network, a request to perform a service (Parag. [0007], Parag. [0022], and Fig. 1 “106”; (The art teaches receiving a ; 
		retrieving a configuration file stored in the memory (Parag. [0008] and Parag. [0019-0020]; (The art teaches that the configuration file is received by the framework from an administrator. The configuration file is received as input to an installer, which extracts cluster configuration information from the configuration file. The configuration data is stored in the administrative node)); 
identifying a plurality of nodes within the configuration file (Parag. [0020]; (The art teaches that the configuration file defines multiple types of nodes in a cluster)), each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0019]; (The art teaches that for each node in the storage cluster, the configuration file can specify: a type of node; an address; number of disks and/or disk space; and other configuration information)), wherein the plurality of nodes includes an object node identifying an object component used in performing the service (Parag. [0025]; (The art teaches that the storage system includes a proxy node implemented as a proxy server configured to receive requests (i.e., to perform the service) from client devices)), and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0025], Parag. [0031] and Parag. [0040]; (The art teaches that the proxy node includes a master proxy node that generate a mapping that indicates where files are stored in the storage system, based on cluster topology. If the cluster is modified (e.g., storage nodes are added or removed), the mapping is updated and automatically propagated throughout the cluster. Once updated, the master proxy node is updated (e.g., the mapping maintained by master proxy node)); 
		generating the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0025], Parag. [0031], and Parag. [0040]; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file (i.e., within the master proxy node), retrieve the requested object from the storage node, and return the requested object in response to the request)); and 
transmitting the response to the request to perform the service to the client computing device over the network (Parag. [0022], Parag. [0025], Parag. [0031], Parag. [0040], and Fig. 1 “106”; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file, retrieve the requested object from the storage node, and return the requested object in response to the request. The response is transmitted over the communication network 106)).
Mayer doesn’t explicitly disclose presenting a user interface on a display screen of a client computing device; receiving user input via the user interface, the user input including an identifier for customized extension; storing the customized extension identifier in a configuration file stored in the memory; identifying, based on the parameters associated with the service, a customized extension associated with the service; identifying a customized process based on the customized extension; determining whether the customized process is to be executed before performing the service or after performing the service; performing the service using the customized extension; 2Application No. 16/380,914Reply to Office Action Dated October 14, 2020performing the customized process based on the determination of whether the customized process is to be executed before performing the service or after performing the service.
However, Fallows discloses:
		presenting a user interface on a display screen of a client computing device (Col. 6 lines 10-28 and Fig. 1; (The art teaches that the client 102/103 includes operating system level application (OS App) 104/105, respectively.  OS App 104/105 is at least in part hosting (e.g., at least in part executing) web application 106/107, respectively.  For example, OS App 104/105 is a web browser and web application 106/107 is a JavaScript application executed using the web browser)); 
		receiving user input via the user interface, the user input including an identifier for customized extension (Col. 7 line 42-62, Col. 8 lines 14-43, and Col. 9 lines 4-54; (The art teaches that receiving a request (e.g., from an application such as web application 106/107 of FIG. 1) that a WebSocket connection is desired. Determining that the WebSocket connection is desired is associated with a connection between a gateway and a server. For example, a WebSocket gateway desires to establish a WebSocket connection with a server that will be ; 
		storing the customized extension identifier in a configuration file stored in the memory (Col. 11 lines 17-22 (The art teaches that the identifier of one or more WebSocket extensions selected from a list (i.e., storage) of one or more supported extensions identified in the request sent)); 
		identifying a customized process based on the customized extension; determining whether the customized process is to be executed before performing the service or after performing the service; and performing the customized process based on the determination of whether the customized process is to be executed before performing the service or after performing the service (Col. 18 lines 5-56 and Fig. 4 (The art teaches that a process of a custom software library implementing the WebSocket API intercepts communication to and/or from an operating system level application to perform any required processing to implement custom WebSocket protocol extensions. The custom software library may include the component provided at 302 of FIG. 3. The custom WebSocket protocol extensions may include custom WebSocket protocol extensions negotiated at 212 of FIG. 2 and/or 312 of FIG. 3. In some embodiments, the received data includes data received at a WebSocket edge gateway (e.g., from a client) to be processed and sent to another server (e.g., to a WebSocket gateway, a content server, etc. it is determined whether extension processing is required. In some embodiments, the determination is made at least in part by analyzing the received data. For example, it is determined that extension processing is required (i.e., before the service) if a certain data (e.g., identifier bit(s), control byte sequence, etc.) is included in the contents of the received data. In some embodiments, determining whether extension processing is required includes determining .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Fallows. This would be convenient to provide an improved generalizable network data flow optimization solution (Col. 1 lines 13-27). 
		Tennie discloses:
identifying, based on the parameters associated with the service, a customized extension associated with the service (Parag. [0003]; (The art teaches that when request is received from a client, an extension service that is associated with the first service is identified using the service identifier (Parameters))); and  
		performing the service using the customized extension (Parag. [0003]; (The art teaches that the data responsive to the received request is provided to the client according to a second behavior associated with the extension service)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer in view of Fallows to incorporate the teaching of Tennie. This would be convenient to provide clients with more services to access the data (Parag. [0002]). 
 2Application No. 16/380,914Reply to Office Action Dated October 14, 2020
Claim 2.	Mayer in view of Fallows and Tennie discloses the system of claim 1, 
	Mayer further discloses wherein the plurality of nodes includes a feature node identifying an application program interface (API) to be used in conjunction with performing the service (Parag. [0024]; (The art teaches that the system includes a service interface configured to receive requests formatted as REST requests from client devices via a REST Application Programming Interface (API))). 

Claim 4. 	Mayer in view of Fallows and Tennie discloses the system of claim 1,   
Mayer further discloses wherein the object component further includes a query node that includes information for performing a query for an attribute of the object component (Parag. [0025-0026]; (The art teaches that the proxy node includes a node which includes mapping information for a received request)).   
Claim 7. 	Mayer in view of Fallows and Tennie discloses the system of claim 4,  
Mayer further discloses wherein the object component further includes a parameter node that includes parameters for performing the query for the attribute (Parag. [0025-0026]; (The art teaches that the proxy node includes a node which includes mapping information for a received request)).  

Claim 8. 	Mayer in view of Fallows and Tennie discloses the system of claim 7, 
Mayer further discloses wherein the memory further stores instructions for causing the system to: 
present a user interface on a display screen of the client computing device (Parag. [0054]; (User interface displayed on the user device)); 
receiving user input via the user interface, the user input including the parameters for performing the query (Parag. [0024]; (The art teaches that the system includes a service interface configured to receive requests formatted as REST requests from client devices via a REST Application Programming Interface (API))); and  
storing the parameters for performing the query within the parameter node in the configuration file (Parag. [0019], Parag. [0024-0026]; (The art teaches that the configuration file specifies: a type of node; an address; number of disks and/or disk space; and other configuration information (i.e., parameters are stored in the configuration file))).  

Claim 9. 	Mayer in view of Fallows and Tennie discloses the system of claim 4,  
Mayer further discloses wherein the object component further includes a mapping node that includes parameters associated with the request to perform the service (Parag. [0025], Parag. [0031] and Parag. [0040]; (The art teaches that the proxy node includes a master proxy node that generate a mapping that indicates where files are stored in the storage system, based on cluster topology)).

Claim 11.	Mayer in view of Fallows and Tennie discloses the system of claim 1, 
Mayer further discloses wherein the configuration file comprises an identifier for an object and validation parameters for the object, and wherein performing the service includes validating the object based on the validation parameters (Parag. [0019] and Parag. .

Claim 15. 	Mayer in view of Fallows and Tennie discloses the system of claim 11,  
Mayer further discloses wherein the memory further stores instructions for causing the system to: 
present a user interface on a display screen of the client computing device (Parag. [0054]; (User interface displayed on the user device));  
receiving user input via the user interface, the user input including the identifier for the object (Parag. [0024]; (The art teaches that the system includes a service interface configured to receive requests formatted as REST requests from client devices via a REST Application Programming Interface (API)));  
generating the validation parameters for the object based on the object identifier (Parag. [0019] and Parag. [0037]; (The art teaches that for each node in the storage cluster, the configuration file can specify: a type of node; an address; number of disks and/or disk space; and other configuration information. Further, the art teaches that the request is validated)); and 
storing the object identifier and the validation parameters for the object in the configuration file (Parag. [0019], Parag. [0024-0026]; (The art teaches that the configuration file specifies: a type of node; an address; number of disks and/or disk space; and other configuration information (i.e., parameters are stored in the configuration file))). 

Claim 17. 	Mayer in view of Fallows and Tennie discloses the system of claim 1,
Mayer doesn’t explicitly disclose wherein the memory further stores instructions for causing the system to: present the user interface on the display screen of the client computing device, in which the user interface includes an identifier for a hook associated with the service; receive additional user input via the user interface, the additional user input including a definition for the customized extension; and store the definition for the customized extension in the configuration file.
However, Fallows discloses:  
present the user interface on the display screen of the client computing device (Col. 6 lines 10-28 and Fig. 1; (The art teaches that the client 102/103 includes operating system level application (OS App) 104/105, respectively.  OS App 104/105 is at least in part hosting (e.g., at least in part executing) web application 106/107, respectively.  For example, OS App 104/105 is a web browser and web application 106/107 is a JavaScript application executed using the web browser)), in which the user interface includes an identifier for a hook associated with the service, and receive additional user input via the user interface, the additional user input including a definition for the customized extension (Col. 7 line 42-62, Col. 8 lines 14-43, and Col. 9 lines 4-54; (The art teaches that receiving a request (e.g., from an application such as web application 106/107 of FIG. 1) that a WebSocket connection is desired. Determining that the WebSocket connection is desired is associated with a connection between a gateway and a server. For example, a WebSocket gateway desires to establish a WebSocket connection with a server that will be providing desired content/service. Also, determining that the WebSocket connection is desired includes obtaining a component that can be utilized to handle custom WebSocket extensions.  For example, in order to extend the WebSocket protocol, a software library utilized by a web application such as web application 106 of FIG. 1 or utilized by an application such as a mobile device application to handle custom WebSocket extensions is obtained. The art teaches that the request includes identification of one or more extended capabilities of a client that are not directly specified in the WebSocket protocol standard (i.e., WebSocket protocol extensions). For example, the request includes one or more identifiers of one or more extended capabilities of the WebSocket protocol that are supported by a client sending the request)); and store the definition for the customized extension in the configuration file (Col. 11 lines 17-22 (The art teaches that the identifier of one or more WebSocket extensions selected from a list (i.e., storage) of one or more supported extensions identified in the request sent)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Fallows. This would be convenient to provide an improved generalizable network data flow optimization solution (Col. 1 lines 13-27).


Claim 18. 	Mayer in view of Fallows and Tennie discloses the system of claim 1, 
Mayer doesn’t explicitly disclose wherein performing the service includes: executing a first process associated with the service; and executing a second process associated with the customized extension.
		However, Tennie discloses wherein performing the service includes: executing a first process associated with the service (Parag. [0003]; (he first service is identified by a service identifier included in the request and defining a first behavior associated with the first service and use of the requested data)); and 
		executing a second process associated with the customized extension (Parag. [0003]; (The art teaches that the data responsive to the received request is provided to the client according to a second behavior associated with the extension service)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Tennie. This would be convenient to provide clients with more services to access the data (Parag. [0002]).  

Claim 19. 	Mayer discloses a method comprising:  
receiving, by a computer system from a client computing device (Fig. 1; “102”) over a network, a request to perform a service (Parag. [0007], Parag. [0022], and Fig. 1 “106”; (The art teaches receiving a request to reconfigure the plurality of nodes in the cloud-based storage service. The request is received via a communication network 106));  
retrieving, by the computer system, a configuration file stored in memory coupled to the computer system (Parag. [0008] and Parag. [0019-0020]; (The art teaches that the configuration file is received by the framework from an administrator. The configuration file is received as input to an installer, which extracts cluster configuration information from the configuration file. The configuration data is stored in the administrative node));  
identifying, by the computer system, a plurality of nodes within the configuration file (Parag. [0020]; (The art teaches that the configuration file defines multiple types of nodes in a cluster)), each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0019]; (The art teaches that for each node in the storage cluster, the configuration file can specify: a type of node; an address; number of disks and/or disk space; and other configuration information)), wherein the plurality of nodes includes an object node identifying an object component used in performing the service (Parag. [0025]; (The art teaches that the storage system includes a proxy node implemented as a proxy server configured to receive requests (i.e., to perform the service) from client devices)), and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0025], Parag. [0031] and Parag. [0040]; (The art teaches that the proxy node includes a master proxy node that generate a mapping that indicates where files are stored in the storage system, based on cluster topology. If the cluster is modified (e.g., storage nodes are added or removed), the mapping is updated and automatically propagated throughout the cluster. Once updated, the master proxy node is updated (e.g., the mapping maintained by master proxy node)); 
generating, by the computer system, the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0025], Parag. [0031], and Parag. [0040]; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file (i.e., within the master proxy node), retrieve the requested object from the storage node, and return the requested object in response to the request)); and 
transmitting, by the computer system, the response to the request to perform the service to the client computing device over the network (Parag. [0022], Parag. [0025], Parag. [0031], Parag. [0040], and Fig. 1 “106”; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file, retrieve the requested object from the storage node, and return the requested object in response to the request. The response is transmitted over the communication network 106)). 
Mayer doesn’t explicitly disclose presenting a user interface on a display screen of a client computing device; receiving user input via the user interface, the user input including an identifier for a customized extension of a computer service; storing the customized extension identifier in a configuration file stored in memory coupled to a computer system; 5Application No. 16/380,914 Reply to Office Action Dated October 14, 2020identifying, by the computer system and based on the parameters associated with the service, a customized extension of a computer service which is associated with the service; performing the service, by the computer system, using the customized extension.
However, Fallows discloses:
presenting a user interface on a display screen of a client computing device (Col. 6 lines 10-28 and Fig. 1; (The art teaches that the client 102/103 includes operating system level application (OS App) 104/105, respectively.  OS App 104/105 is at least in part hosting (e.g., at least in part executing) web application 106/107, respectively.  For example, OS App 104/105 is a web browser and web application 106/107 is a JavaScript application executed using the web browser));  
receiving user input via the user interface, the user input including an identifier for a customized extension of a computer service (Col. 7 line 42-62, Col. 8 lines 14-43, and Col. 9 lines 4-54; (The art teaches that receiving a request (e.g., from an application such as web application 106/107 of FIG. 1) that a WebSocket connection is desired. Determining that the WebSocket connection is desired is associated with a connection between a gateway and a server. For example, a WebSocket gateway desires to establish a WebSocket connection with a server that will be providing desired content/service. Also, determining that the WebSocket connection is desired includes obtaining a component that can be utilized to handle custom WebSocket extensions.  For example, in order to extend the WebSocket protocol, a software library utilized by a web application such as web application 106 of FIG. 1 or utilized by an application such as a mobile device application to handle custom WebSocket extensions is obtained. The art teaches that the request includes identification of one or more extended capabilities of a client that are not directly specified in the WebSocket protocol standard (i.e., WebSocket protocol extensions). For example, the request includes one or more identifiers of one or more extended capabilities of the WebSocket protocol that are supported by a client sending the request));  
storing the customized extension identifier in a configuration file stored in memory coupled to a computer system (Col. 11 lines 17-22 (The art teaches that the identifier of one or more WebSocket extensions selected from a list (i.e., storage) of one or more supported extensions identified in the request sent)). 5Application No. 16/380,914  Reply to Office Action Dated October 14, 2020
 
Tennie discloses:
identifying, by the computer system and based on the parameters associated with the service, a customized extension of a computer service which is associated with the service (Parag. [0003]; (The art teaches that when request is received from a client, an extension service that is associated with the first service is identified using the service identifier (Parameters)));  
		performing the service, by the computer system, using the customized extension (Parag. [0003]; (The art teaches that the data responsive to the received request is provided to the client according to a second behavior associated with the extension service)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer in view of Fallows to incorporate the teaching of Tennie. This would be convenient to provide clients with more services to access the data (Parag. [0002]).

Claim 20. 	Mayer discloses a non-transitory computer-readable medium storing instructions (Parag. [0005]) that, when executed by a computer system, cause the computer system to perform operations comprising:   
receiving, from a client computing device (Fig. 1; “102”) over a network, a request to perform a service (Parag. [0007], Parag. [0022], and Fig. 1 “106”; (The art teaches receiving a request to reconfigure the plurality of nodes in the cloud-based storage service. The request is received via a communication network 106));  
retrieving a configuration file stored in memory coupled to the computer system (Parag. [0008] and Parag. [0019-0020]; (The art teaches that the configuration file is received by the framework from an administrator. The configuration file is received as input to an installer, which extracts cluster configuration information from the configuration file. The configuration data is stored in the administrative node));  
identifying a plurality of nodes within the configuration file (Parag. [0020]; (The art teaches that the configuration file defines multiple types of nodes in a cluster)), each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0019]; (The art teaches that for each node in the storage cluster, the configuration file can specify: a type of node; an address; number of disks and/or disk space; and other configuration information)), wherein the plurality of nodes includes an object node identifying an object component used in performing the service (Parag. [0025]; (The art teaches that the storage system includes a proxy node implemented as a proxy server configured to receive requests (i.e., to perform the service) from client devices)), and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0025], Parag. [0031] and Parag. [0040]; (The art teaches that the proxy node includes a master proxy node that generate a mapping that indicates where files are stored in the storage system, based on cluster topology. If the cluster is modified (e.g., storage nodes are added or removed), the mapping is updated and automatically propagated throughout the cluster. Once updated, the master proxy node is updated (e.g., the mapping maintained by master proxy node));
generating the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0025], Parag. [0031], and Parag. [0040]; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file (i.e., within the master proxy node), retrieve the requested object from the storage node, and return the requested object in response to the request)); and 
transmitting the response to the request to perform the service to the client computing device over the network (Parag. [0022], Parag. [0025], Parag. [0031], Parag. [0040], and Fig. 1 “106”; (The art teaches that when a request is received for a particular object, the request is managed by the proxy node, which include the master proxy node (i.e., update mapping node). The proxy node identifies the storage node on which the requested object is stored using the mapping file, retrieve the requested object from the storage node, and return the requested object in response to the request. The response is transmitted over the communication network 106)).
 presenting a user interface on a display screen of a client computing device; receiving user input via the user interface, the user input including an identifier for a customized extension of a computer service; storing the customized extension identifier in a configuration file stored in memory coupled to the computer system; identifying, based on the parameters associated with the service, a customized extension of a computer service which is associated with the service; performing the service using the customized extension. 
However, Fallows discloses:
presenting a user interface on a display screen of a client computing device (Col. 6 lines 10-28 and Fig. 1; (The art teaches that the client 102/103 includes operating system level application (OS App) 104/105, respectively.  OS App 104/105 is at least in part hosting (e.g., at least in part executing) web application 106/107, respectively.  For example, OS App 104/105 is a web browser and web application 106/107 is a JavaScript application executed using the web browser));  
receiving user input via the user interface, the user input including an identifier for a customized extension of a computer service (Col. 7 line 42-62, Col. 8 lines 14-43, and Col. 9 lines 4-54; (The art teaches that receiving a request (e.g., from an application such as web application 106/107 of FIG. 1) that a WebSocket connection is desired. Determining that the WebSocket connection is desired is associated with a connection between a gateway and a server. For example, a WebSocket gateway desires to establish a WebSocket connection with a server that will be providing desired content/service. Also, determining that the WebSocket connection is desired includes obtaining a component that can be utilized to handle custom WebSocket extensions.  For example, in order to extend the WebSocket protocol, a software library utilized by a web application such as web application 106 of FIG. 1 or utilized by an application such as a mobile device application to handle custom WebSocket extensions is obtained. The art teaches that the request includes identification of one or more extended capabilities of a client that are not directly specified in the WebSocket protocol standard (i.e., WebSocket protocol extensions). For example, the request includes one or more identifiers of one or more extended capabilities of the WebSocket protocol that are supported by a client sending the request)); and
storing the customized extension identifier in a configuration file stored in memory coupled to the computer system (Col. 11 lines 17-22 (The art teaches that the identifier of one or more WebSocket extensions selected from a list (i.e., storage) of one or more supported extensions identified in the request sent)). 5Application No. 16/380,914  Reply to Office Action Dated October 14, 2020
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Fallows. This would be convenient to provide an improved generalizable network data flow optimization solution (Col. 1 lines 13-27). 
Tennie discloses:
 identifying, based on the parameters associated with the service, a customized extension of a computer service which is associated with the service (Parag. [0003]; (The art teaches that when request is received from a client, an extension service that is associated with the first service is identified using the service identifier (Parameters))); and
		performing the service using the customized extension (Parag. [0003]; (The art teaches that the data responsive to the received request is provided to the client according to a second behavior associated with the extension service)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer in view of Fallows to incorporate the teaching of Tennie. This would be convenient to provide clients with more services to access the data (Parag. [0002]). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (Pub. No. US 2015/0229521), hereinafter Mayer; in view of Fallows (Patent No. US 9,462,089); in view of Tennie et al. (Pub. No. US 2016/0165004), hereinafter Tennie; and in view of Young et al. (Pub. No. US 2019/0065553), hereinafter Young. 

Claim 5. 	Mayer in view of Fallows and Tennie discloses the system of claim 4, 
The combination doesn’t explicitly disclose wherein the information for performing the query includes object query language (OQL) for performing the query.   
However, Young discloses wherein the information for performing the query includes object query language (OQL) for performing the query (Parag. [0051] and Claim .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Young. This would be convenient to ensure compatibility of data transmissions between platforms (Parag. [0004]).

Claim 6. 	Mayer in view of Fallows, Tennie, and Young discloses the system of claim 5, 
Mayer doesn’t explicitly disclose wherein the memory further stores instructions for causing the system to: present a user interface on a display screen of the client computing device; receiving user input via the user interface, the user input including OQL for performing the query; and storing the OQL for performing the query within the query node in the configuration file.  
However, Young discloses wherein the memory further stores instructions (Parag. [0007]) for causing the system to: 
present a user interface on a display screen of the client computing device (Parag. [0050] and Claim 15; (The art teaches presenting a graphical user interface via a display device)); 
receiving user input via the user interface, the user input including OQL for performing the query (Parag. [0050-0051] and Claim 15; (The art teaches receiving the user input query via the user interface and translate the user input query into an Object Query Language (OQL) query compatible with a relational database management system)); and 
storing the OQL for performing the query within the query node in the configuration file (Parag. [0021]; (The art teaches transmitting the reformatted user input query to a data storage element)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Young. This would be convenient to ensure compatibility of data transmissions between platforms (Parag. [0004]). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (Pub. No. US 2015/0229521), hereinafter Mayer; in view of Fallows (Patent No. US 9,462,089); in view of Tennie et al. (Pub. No. US 2016/0165004), hereinafter Tennie; and in view of Roth et al. (Pat. No. US 10,469,330), hereinafter Roth.
    
Claim 12. 	Mayer in view of Fallows and Tennie discloses the system of claim 11, 
The combination doesn’t explicitly disclose wherein the object is an account, and wherein the validation parameters include an account identifier and address information associated with the account. 
However, Roth discloses wherein the object is an account, and wherein the validation parameters include an account identifier and address information associated with the account (Col. 23 lines 28-32 (The art teaches determining a user account (Object) based on various factors (Parameters) such as the identity of the submitter of the request (User account identifier), and the network address from which the request is received). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Roth. This would be convenient for comprehending the state of the client's cloud environment in sufficient detail to efficiently perform tasks (Col. 2 lines 3-11). 

Claim 13. 	Mayer in view of Fallows, Tennie, and Roth discloses the system of claim 12, 
Mayer doesn’t explicitly disclose wherein the validation parameters include a mapping node that includes parameters associated with a request to validate the account. 
However, Roth discloses wherein the validation parameters include a mapping node that includes parameters associated with a request to validate the account (Col. 23 lines 28-32 (The art teaches that factors (Parameters) used to determine the account include the network address (Mapping node) from which the request is received)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Roth. This would be convenient for comprehending the state of the client's cloud environment in sufficient detail to efficiently perform tasks (Col. 2 lines 3-11).
Claim 14. 	Mayer in view of Fallows, Tennie, and Roth discloses the system of claim 12,   
Mayer further discloses that the mapping node is an update mapping nodes (Parag. [0025], Parag. [0031] and Parag. [0040]; (The art teaches that the proxy node includes a master proxy node that generate a mapping that indicates where files are stored in the storage system, based on cluster topology. If the cluster is modified (e.g., storage nodes are added or removed), the mapping is updated and automatically propagated throughout the cluster. Once updated, the master proxy node is updated (e.g., the mapping maintained by master proxy node)).
Mayer doesn’t explicitly disclose wherein the validation parameters include a mapping node that includes parameters associated with a response to the request to validate the account.
However, Roth discloses wherein the validation parameters include a mapping node that includes parameters associated with a response to the request to validate the account (Col. 23 lines 28-32 (The art teaches that factors (Parameters) used to determine the account include the network address (Mapping node) from which the request is received)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Mayer to incorporate the teaching of Roth. This would be convenient for comprehending the state of the client's cloud environment in sufficient detail to efficiently perform tasks (Col. 2 lines 3-11).  

  
Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relan et al. (US 2015/0011311) – Related art in the area of experiencing advertised interactive applications, (Parag. [0114], the customized extension for the Firefox browser application environment may also signal the client appropriately with a message to purchase an application after a trial period is over.  When the customized extension is initialized, it queries a service for the payment information of the user for the content loaded).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442